Title: To Benjamin Franklin from ——— Moulan and the Abbé Rose: Two Notes, [c. 8 April 1782]
From: Moulan, ——,Rose, L. Nicholas, abbé
To: Franklin, Benjamin


[c. April 8, 1782]
Moulan conducteur surnumeraire des convois d’artillerie pour l’armée françoise en amerique.

Monsieur de franclin voudra bien avoir la bonté d’adresser a monsieur L’abbé Rose chez l’archeveque de Cambray rüe du regard faub. st. germain; Les lettres de recommandation pour monsieur moulan.
 
Endorsed: This Mr Moulan was recommended to me by L’Abbé Rose & by Mr Gebelin BF.
